UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1994




In Re: TRACEY C. THARP, a/k/a Yvette Decker, a/k/a Tracie
Davis, a/k/a Tracie Moody, a/k/a Tracey Davis Tharp, a/k/a
Tracy Davis,

                Petitioner.




                 On Petition for Writ of Mandamus.
                     (2:04-cr-00034-RBS-JEB-2)


Submitted:   November 17, 2009          Decided:   November 20, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Tracey C. Tharp, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tracey     C.   Tharp       petitions      for   a   writ   of    mandamus

seeking an order compelling the Bureau of Prisons to let her

finish her prison sentence in home confinement.

            Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                  In re First Fed. Sav. &

Loan   Ass’n,    860    F.2d     135,    138    (4th    Cir.     1988).       Further,

mandamus    is   a     drastic    remedy       and   should      only   be    used    in

extraordinary circumstances.             Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).

            Tharp has not demonstrated that she has a clear right

to the relief sought, nor has she demonstrated that the district

court has a duty to grant that relief.                  Accordingly, although we

grant leave to proceed in forma pauperis, we deny the petition

for writ of mandamus.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the    court     and    argument       would    not   aid    the

decisional process.

                                                                    PETITION DENIED




                                           2